Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 10/19/2022, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant’s arguments on 10/19/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiff (US Pub 20190371066 A1) in view of Palau et al. (US Pub 2019/0066525 A1) and Reilly (US Pub 2017/0151484 A1)
As to claim 1, Shiff discloses a method for providing virtual environment-based Shiff, abstract), comprising: 
(a) tracking, by a sensor of a computing device, a position of a user within a physical environment (Shiff, abstract, “receiving input from a first controller that is indicative of a neck hand position of the first controller relative to a virtual neck of the virtual reality guitar, as well as input from a second controller that is indicative of a strumming hand movement performed using the second controller, adjusting a neck hand position of the virtual reality avatar, within a virtual reality display, in response to the neck hand position of the first controller in real-time and a strumming hand action of the virtual reality avatar, within the virtual reality display, in response to the strumming hand action of the second controller in real-time.” ¶0036, “As the user plays along with the performance track, the method includes a step 412 of tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track.”); 
(b) displaying, by the computing device via a virtual reality display to the user, an avatar corresponding to the tracked position of the user within a virtual environment (Shiff, abstract, “adjusting a neck hand position of the virtual reality avatar, within a virtual reality display, in response to the neck hand position of the first controller in real-time and a strumming hand action of the virtual reality avatar, within the virtual reality display, in response to the strumming hand action of the second controller in real-time.”); 
(c) detecting, by the computing device, an interaction of the avatar with a virtual object within the virtual environment (Shiff, ¶0016, “control a virtual reality avatar in order to play a virtual reality instrument.” Fig. 2, ¶0034, “In real-time as the input is received from both the first and second controllers, the method includes a step 408 of automatically adjusting a neck hand position of the virtual reality avatar, within a virtual reality display, in response to the neck hand position of the first controller in real-time. Specifically, this operation positions the neck hand of the virtual reality avatar along neck of the virtual reality guitar.”); 
(d) measuring, by the computing device, a difference between the detected interaction and a predetermined interaction associated with the virtual object (Shiff, ¶0022, “the user's hand movements are guided using a performance track that is played by the virtual reality system 102. In general, a performance track as disclosed herein comprises a series of sequences that comprise parameters for playing along with music associated with the performance track. In one embodiment, each sequence of the performance track comprises a duration of time along with a required neck hand position(s) and a required strumming action(s).” ¶0025, “The performance track also defines the parameters of visualizations (visual cues) provided during operation as illustrated collectively in FIGS. 1 and 2.” ¶0027, “each of the sequences of a performance track can be associated with a time bar that is displayed within the virtual reality display, providing guidance to the user as to what section of the neck 114 is being played along with the strumming of the strings of the virtual reality guitar 112.” ¶0028, “the neck hand 118 of the virtual reality avatar 110 will be in position in the first section 117A by the time the second time bar 126 contacts the neck 114 of the virtual reality guitar 112 in order for the sequence to be positively scored (also assuming the second controller 106 has been properly used to strum as well).” ¶0036, “tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track. This can occur on a sequence-by-sequence basis so that performance/accuracy for each sequence is determined.”); and 
(e) generating, by the computing device, a score inversely proportional to the measured difference (¶0023, “a sequence has a duration of three seconds, a required strumming hand action of three strums, and a neck hand position that corresponds to a required neck hand position”. “When the user's hand positions and strumming patterns correspond to what is required for the sequence, a score of the user is increased, and is correspondingly decreased when the user's hand position and/or strumming patterns are incorrect for the sequence.” ¶0028, “the neck hand 118 of the virtual reality avatar 110 will be in position in the first section 117A by the time the second time bar 126 contacts the neck 114 of the virtual reality guitar 112 in order for the sequence to be positively scored (also assuming the second controller 106 has been properly used to strum as well).” ¶0037, “scoring the neck hand position and the strumming hand action in real-time based on the tracking and comparison. For each sequence, when the neck hand position of the virtual reality avatar matches the required neck hand position defined in the performance track and the strumming hand action of the virtual reality avatar matches the required strumming hand action defined in the performance track, the user's movements are positively scored. If either the neck hand position or the strumming hand action do not match what is defined in the performance track the user is scored negatively.”).
Shirff teaches (f) repeating steps (c)-(e) for a sequence of interactions (Shirff, ¶0017, “the performance track is subdivided into sequences and each of the sequences has a specific duration of time and corresponding hand positions and/or movements.” ¶0022, “each sequence of the performance track comprises a duration of time along with a required neck hand position(s) and a required strumming action(s).” Shiff, ¶0023, “a sequence has a duration of three seconds, a required strumming hand action of three strums, and a neck hand position that corresponds to a required neck hand position. In use, the user will position the first controller 104 in a required section such as section 117B and operate the second controller 106 to strum the strings 122 of the virtual reality guitar 112 three times during the duration of time of the sequence.” ¶0024, “the strumming patterns can be further defined by requiring the strumming movements to occur in beat with the background music. In other instances, the timing of the strumming movements can include any number and duration of strums desired. This functionality increases the complexity of the virtual reality music experience for the user and can be used as an additional scoring component.”);
Shiff does not explicitly disclose training and certification. However, virtual reality experience for training and certification is obvious for one of ordinary skill in the art.
Palau teaches training and certification (Palau, ¶0003, “responsive to a determination that the preliminary assessment score or the second assessment score is above the threshold value: execute a query identifying a certification stored within the system and associated with the GSE level; and associate the certification in the database with a user that entered the first assessment user input or the second assessment user input.” ¶0124, “this control panel 320 may display: instructional and/or training materials for operating the disclosed system”).
Shiff and Palau are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Shiff with the features of “training and certification” as taught by Palau. The suggestion/motivation would have been in order to define a threshold for one or more instructor skills, qualifications, badges, and/or certifications (Palau, ¶0138).
Shirff does not explicitly disclose (g) subtracting a first value from a score for a first detected interaction, responsive to a time between detection of the first interaction and detection of a prior interaction exceeding a time between corresponding predetermined interactions; (h) adding a second value to a score for a subsequent second detected interaction, responsive to a time between detection of the first interaction and detection of the second interaction being equal to a time between corresponding predetermined interactions; and (i) aggregating the scores. 
Reilly teaches (g) subtracting a first value from a score for a first detected interaction, responsive to a time between detection of the first interaction and detection of a prior interaction exceeding a time between corresponding predetermined interactions (Reilly, ¶0078, “calculating the decision and timing scores in the challenge mode.” “determines if the interaction results in a correct answer (step 214), correct timing (step 216), incorrect answer (step 218) or incorrect timing (step 220).” “Each of these decision and timing results are compared to an absolute score for the correct answer (step 222), an absolute score for the correct timing (step 224), an absolute score for the incorrect answer (step 226), or the absolute score for incorrect timing (step 228). The comparison of the absolute scores from the correct answer (step 222) and a comparison of the absolute score of the incorrect answer (step 226) determines the decision score (step 230). The comparison of the absolute score of the correct timing (step 224) and the absolute score of the incorrect timing (step 228) determines the timing score (step 232).” ¶0080, “The coach determines the time that the ball is chosen to move from the quarterback to the wide receiver that will be deemed as the correct timing in the challenge mode.” “The player timing is monitored, resulting in either a correct timing (step 358) or an incorrect timing (step 360). The timing is determined from the time of the snap of the football to the point in time that the quarterback throws the ball to the wide receiver. The incorrect timing is a time of release of the football that is inconsistent with the timing established by the coach.”); 
(h) adding a second value to a score for a subsequent second detected interaction, responsive to a time between detection of the first interaction and detection of the second interaction being equal to a time between corresponding predetermined interactions (Reilly, ¶0078, “calculating the decision and timing scores in the challenge mode.” “determines if the interaction results in a correct answer (step 214), correct timing (step 216), incorrect answer (step 218) or incorrect timing (step 220).” “Each of these decision and timing results are compared to an absolute score for the correct answer (step 222), an absolute score for the correct timing (step 224), an absolute score for the incorrect answer (step 226), or the absolute score for incorrect timing (step 228). The comparison of the absolute scores from the correct answer (step 222) and a comparison of the absolute score of the incorrect answer (step 226) determines the decision score (step 230). The comparison of the absolute score of the correct timing (step 224) and the absolute score of the incorrect timing (step 228) determines the timing score (step 232).” ¶0080, “The coach determines the time that the ball is chosen to move from the quarterback to the wide receiver that will be deemed as the correct timing in the challenge mode.” “The player timing is monitored, resulting in either a correct timing (step 358) or an incorrect timing (step 360). The timing is determined from the time of the snap of the football to the point in time that the quarterback throws the ball to the wide receiver. The incorrect timing is a time of release of the football that is inconsistent with the timing established by the coach.”);  
and (i) aggregating the scores (¶0080, “The time score is calculated by dividing the correct answers by the total number of questions (step 362).”)
Shiff, Palau and Reilly are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Shiff with the features of “(g) subtracting a first value from a score for a first detected interaction, responsive to a time between detection of the first interaction and detection of a prior interaction exceeding a time between corresponding predetermined interactions; (h) adding a second value to a score for a subsequent second detected interaction, responsive to a time between detection of the first interaction and detection of the second interaction being equal to a time between corresponding predetermined interactions; and (i) aggregating the scores.” as taught by Reilly. The suggestion/motivation would have been in order to evaluate the user's performance, and provides quantitative scoring based on the user's decisions and timing (Reilly, abstract).

As to claim 3, claim 1 is incorporated and the combination of Shiff, Palau and Reilly discloses the sequence of detected interactions corresponds to a sequence of predetermined interactions having a predetermined order (Shiff, ¶0023, “a sequence has a duration of three seconds, a required strumming hand action of three strums, and a neck hand position that corresponds to a required neck hand position. In use, the user will position the first controller 104 in a required section such as section 117B and operate the second controller 106 to strum the strings 122 of the virtual reality guitar 112 three times during the duration of time of the sequence. When the user's hand positions and strumming patterns correspond to what is required for the sequence, a score of the user is increased, and is correspondingly decreased when the user's hand position and/or strumming patterns are incorrect for the sequence.”).

As to claim 4, claim 3 is incorporated and the combination of Shiff, Palau and Reilly discloses adjusting the aggregated score responsive to the sequence of detected interactions having a different order than the sequence of predetermined interactions (Shiff, ¶0017, “Each of the sequences can be configured with a unique permutation of parameters such as duration of time, required strumming hand action, and required neck hand position. For example, a sequence has a duration of three seconds, a required strumming hand action of three strums during the duration, and a neck hand position that corresponds to a required neck hand position. The user's accuracy relative to these parameters is used to score the user's virtual guitar playing abilities.” ¶0023. ¶0028, “the neck hand 118 of the virtual reality avatar 110 will be in position in the first section 117A by the time the second time bar 126 contacts the neck 114 of the virtual reality guitar 112 in order for the sequence to be positively scored (also assuming the second controller 106 has been properly used to strum as well).” ¶0037, “If either the neck hand position or the strumming hand action do not match what is defined in the performance track the user is scored negatively.” ¶0024, “the strumming patterns can be further defined by requiring the strumming movements to occur in beat with the background music. In other instances, the timing of the strumming movements can include any number and duration of strums desired. This functionality increases the complexity of the virtual reality music experience for the user and can be used as an additional scoring component.”).

As to claim 5, claim 1 is incorporated and the combination of Shiff, Palau and Reilly discloses comparing the aggregated score to a threshold; and repeating steps (a)-(e) responsive to the aggregated score being below the threshold (Palau, ¶0065, “repeat the process until the instructor reaches or exceeds the desired threshold level.” ¶0159, “This process may be repeated until the learner reaches the threshold level to advance to their desired GSE level, and ultimately achieve their desired GSE score.”).

As to claim 11, the combination of Shiff, Palau and Reilly discloses a system for providing virtual environment-based training and certification, comprising: a computing device comprising at least one sensor and a processor and in communication with a virtual reality display; wherein the processor is configured to: (a) track, via the sensor, a position of a user within a physical environment, (b) display, via the virtual reality display to the user, an avatar corresponding to the tracked position of the user within a virtual environment, and for each of one or more interactions of the avatar with a virtual object within the virtual environment: (c) detect the interaction (d) measure a temporal or spatial distance difference between the detected interaction and a predetermined interaction associated with the virtual object; and (e) generate a score inversely proportional to by dividing a predetermined value by the measured temporal or spatial distance (See claim 1 for detailed analysis.).

As to claim 12, claim 11 is incorporated and the combination of Shiff, Palau and Reilly discloses the processor is further configured to repeat steps (c)-(e) for a sequence of interactions; and aggregate the generated scores (See claim 2 for detailed analysis.).

As to claim 13, claim 12 is incorporated and the combination of Shiff, Palau and Reilly discloses the sequence of detected interactions corresponds to a sequence of predetermined interactions having a predetermined order (See claim 3 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Shiff, Palau and Reilly discloses the processor is further configured to adjust the aggregated score responsive to the sequence of detected interactions having a different order than the sequence of predetermined interactions (See claim 4 for detailed analysis.).

As to claim 15, claim 12 is incorporated and the combination of Shiff, Palau and Reilly discloses the processor is further configured to compare the aggregated score to a threshold; and repeat steps (a)-(e) responsive to the aggregated score being below the threshold (See claim 15 for detailed analysis.).

As to claim 16, claim 12 is incorporated and the combination of Shiff, Palau and Reilly discloses the processor is further configured to compare a time between a first detected interaction and a subsequent detected interaction, and a time between corresponding predetermined interactions, and adjust the generated score for the subsequent detected interaction based on the comparison of the times (See claim 6 for detailed analysis.).

Claims 7-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiff (US Pub 20190371066 A1) in view of Palau et al. (US Pub 2019/0066525 A1), Reilly (US Pub 2017/0151484 A1) and Blaylock et al. (US Pub 2020/0058148 A1).

As to claim 7, claim 1 is incorporated and Shiff discloses measuring the difference between the detected interaction and the predetermined interaction further comprises measuring a difference between the tracked position of the user and a recorded tracked position interaction (Shiff, ¶0017, “Each of the sequences can be configured with a unique permutation of parameters such as duration of time, required strumming hand action, and required neck hand position. For example, a sequence has a duration of three seconds, a required strumming hand action of three strums during the duration, and a neck hand position that corresponds to a required neck hand position.” ¶0022, “a performance track as disclosed herein comprises a series of sequences that comprise parameters for playing along with music associated with the performance track. In one embodiment, each sequence of the performance track comprises a duration of time along with a required neck hand position(s) and a required strumming action(s).” ¶0036, “tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track.”).
Shiff does not explicitly discloses position of a second user.
Blaylock teaches a recorded tracked position of a second user (Blaylock, Fig.8, ¶0102, “starting by matching up the first point in the previous user avatar's trajectory with the first point and second point in the new user data trajectory and choosing the shorter vector may be an initial operation.” ¶0147, “Creating a first user avatar from expert model may include using an expert model (e.g., a quantified model of the technique taken from a highly trained expert in the motion) as a previous user avatar.” ¶0271, “Conceptually, the expert model is analogous to a reference model in that it is a pre-captured and stored motion model. In the case of an expert model, it may preferentially be taken from world class experts at the technique in question.”).  
Shiff, Palau, Reily and Blaylock are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Shiff with the features of “a recorded tracked position of a second user” as taught by Blaylock. The suggestion/motivation would have been in order to automatically synchronizing an expert version of a motion to the precise speed and timing of a user's motion in real-time (Blaylock, ¶0018).

As to claim 8, claim 7 is incorporated and the combination of Shiff, Palau and Reilly and Blaylock discloses measuring the difference between the tracked position of the user and the recorded tracked position of a second user further comprises tracking a hand position of the user, and measuring a difference between the tracked hand position of the user and a recorded tracked position of a hand of the second user(Shiff, ¶0036, “tracking the neck hand position of the virtual reality avatar and the strumming hand action of the virtual reality avatar and comparing the same to required neck hand position(s) and required strumming hand action(s) specified by the performance track.” Blaylock, ¶0243, “an operation 504 to compare position and velocity direction values to like data taken from frames of a previously acquired model of the same attempted motion.”).

As to claim 9, claim 1 is incorporated and Shiff discloses displaying, within the virtual environment, the predetermined interaction associated with the virtual object (Shiff, ¶0025, “a time bar 124 is presented in the display that indicates which section of the neck 114 of the virtual reality guitar 112 should be played.”).
Shiff does not explicitly disclose as a second avatar.
Blaylock discloses as a second avatar (Blaylock, Fig.8, ¶0271, “Conceptually, the expert model is analogous to a reference model in that it is a pre-captured and stored motion model. In the case of an expert model, it may preferentially be taken from world class experts at the technique in question.” ¶0432, “display the expert and the user avatar concurrently. For example, with the expert avatar further from the user than the user avatar, both within a user's field of view.”).
Shiff, Palau, Reily and Blaylock are considered to be analogous art because all pertain to virtual reality. It would have been obvious before the effective filing date of the claimed invention to have modified Shiff with the features of “as a second avatar” as taught by Blaylock. The suggestion/motivation would have been in order to automatically synchronizing an expert version of a motion to the precise speed and timing of a user's motion in real-time (Blaylock, ¶0018).

As to claim 10, claim 9 is incorporated and the combination of Shiff, Palau and Reilly and Blaylock discloses recording the predetermined interaction while tracking, by the sensor of the computing device, a position of a second user within the physical environment (Blaylock, Fig.8, ¶0147, “Creating a first user avatar from expert model may include using an expert model (e.g., a quantified model of the technique taken from a highly trained expert in the motion) as a previous user avatar.” ¶0025, “A process includes using trajectory inference from a position sensor, such as a depth sensor or a 3D position sensor (e.g., local positioning sensor). Derived skeletal constructions may include manipulations of depth sensor data and previously-established motion models independent and with respect to each other in order to enable efficient teaching of human movement skills. In an example, a motion model of a human movement can be a 5-dimensional object. These dimensions are the usual four dimensions of space-time (three for positioning things in space and one for time) plus an additional parameter that specifies which body segment the other four dimensions are specifying with spatial and time coordinates.” ¶0035, “reference model data (e.g., data from previously established models which consisted of a user or expert attempting the same motion) for analogous instant in its time series” ¶0042, “capture a new user avatar. The new user avatar construction process may be based not on an expert model, but instead on the previous user avatar as the previous user avatar may better predict the user's current motion.” “A reference model includes a previously obtained motion model of the same technique that the user is attempting in the process of creating the new user avatar. This may, for example, be either of an expert model or the previous user avatar for the same technique (if it exists). An expert model may be a motion model of the same technique performed by a world class expert.”).  

As to claim 17, claim 11 is incorporated and the combination of Shiff, Palau and Reilly and Blaylock disclose the processor is further configured to measure a temporal or spatial distance between the tracked position of the user and a recorded tracked position of a second user corresponding to the predetermined interaction (See claim 7 for detailed analysis.).

As to claim 18, claim 17 is incorporated and the combination of Shiff, Palau and Reilly and Blaylock disclose the processor is further configured to track a hand position of the user, and measure a temporal or spatial distance between the tracked hand position of the user and a recorded tracked position of a hand of the second user (See claim 8 for detailed analysis.).

As to claim 19, claim 11 is incorporated and the combination of Shiff, Palau and Reilly and Blaylock disclose the processor is further configured to display, within the virtual environment, the predetermined interaction associated with the virtual object as a second avatar (See claim 9 for detailed analysis.).

As to claim 20, claim 19 is incorporated and the combination of Shiff, Palau and Reilly and Blaylock discloses the processor is further configured to record the predetermined interaction while tracking, by the sensor of the computing device, a position of a second user within the physical environment (See claim 10 for detailed analysis.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613